Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 04/21/2021. Claims 1-20 are pending in the application. Claims 1-6 and 12-18 have been amended.
The objections to claims 1-20 have been withdrawn in view of amendment to the claims filed on 04/21/2021.

Claim Objections
Claims 7, 9, 10, 12, and 15-20 are objected to because of the following informalities:
Claim 7, line 2, “the impaired person” is presumed to recite “the physically impaired person”.
Claim 9, lines 1-2, “the impaired person” is presumed to recite “the physically impaired person”.
Claim 10, line 2, “the impaired person” is presumed to recite “the physically impaired person”.
 according to the interpreting”.
Claim 15, lined 4-5, “computing a risk level to each impaired person based on each physically impaired person profile…” is presumed to recite “computing a risk level to the at least one physically impaired person based on the physically impaired person profile…”.
Claim 15, lines 6, 12, and 13, “the impaired person” is presumed to recite “the physically impaired person”.
Claim 16, lines 8-9, “…at least a physically impaired person…” is presumed to recite “…at least one physically impaired person…”.
Claim 17, line 9, the limitation “determining a type and modality of aid services to the physically impaired” is presumed to recite “determining a type and modality of aid services to the physically impaired person according to the interpreting”.
Claim 18, lined 4-5, “…computing a risk level to each impaired person is based on each physically impaired person profile…” is presumed to recite “…computing a risk level to the at least one physically impaired person based on the physically impaired person profile…”.
Claim 19, line 3, “the impaired person” is presumed to recite “the physically impaired person”.
Claim 20, lines 2-3, “the impaired person” is presumed to recite “the physically impaired person”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
	Claims 1, 5-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gersten (U.S Publication No. 2018/0053394 A1) in view of Klein et al. (U.S Publication No. 2017/0024839 A1; hereinafter “Klein”).

As per claim 1, Gersten discloses a method for guiding a physically impaired individual during an emergency (e.g., figs. 1, 5 & 18; para. [0057] & [0093]), comprising:
receiving emergency data (e.g., fig. 18; para. [0068]);
determining or predicting the reactions of other people in response to the emergency data (para. [0069]: An individual's vital signs may be considered part of the environment that changes in response to a dangerous event, especially when similar changes are experienced by multiple individuals at the same location. For example, if the heart rates of 3 people in a convenience store suddenly jump to a range associated with fear or panic, at roughly the same time, a dangerous event 262 may be occurring in the store, or about to occur);
interpreting in real-time the reactions of one or more physically impaired persons according to a physically impaired person profile (para. [0094] & [0097]-[0102]);
determining a type and modality of aid services to the physically impaired person according to the interpreting (para. [0082], [0097] & [0101]); and 
prompting the physically impaired person through one or more devices for aid services (para. [0101]-[0102]).
Gersten does not explicitly disclose interpreting in real-time the reactions of the other people to one or more physically impaired persons according to a physically impaired person profile. However, Gersten discloses that a plan or escape route may be modified to avoid environments that may be dangerous due to a user’s specified sensory limitation (e.g. busy roads, outdoor steps without handrails, etc.) (Gersten, para. [0102]).
As each occupant's current location 32 is known (both vertically and horizontally), the security server 24 may track the directions and places the occupants are flowing. Logical rules 84 may thus be executed to ensure safe, orderly, and quick movement. Access to the database 60 of personnel also reveals what occupants require specialized needs, equipment, or pathways. The security server 24 may thus generate the personalized instruction 50 to help ensure a safe and capable rescue. For example, an occupant in a wheelchair may be directed along her personalized evacuation route 54 to a ramp or elevator, based on the current location 32 of the occupant's smartphone 52. Frail occupants may also be directed to an elevator, while more physically able occupants may be directed to a stairwell, all based on the current location 32 of the occupant's smartphone 52 and their profile information 90 in the database 60 of personnel.” Since the system of Klein tracks the current location of both the occupant’s [i.e., the other people] and the occupants with special needs [i.e., one or more physically impaired persons] based on the occupant's smartphone and their profile information in the database of personnel, the particular actions such as directions and places the occupants are taking is interpreted as the reactions of the other people to one or more physically impaired persons according to a physically impaired person profile because based on the tracking the system of Klein would direct particular occupants [e.g., occupants with special needs] along different evacuation routes); and
determining a type and modality of aid services to the physically impaired person according to the interpreting (e.g., see para. [0028], [0031] & [0057]: occupants may receive personalized instructions to ensure their safe and quick movement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of interpreting in real-time the reactions of the other people to one or more physically impaired persons according to a physically impaired person profile, as taught by Klein, in the invention of Gersten such that the physically impaired person may be directed to take the most appropriate response to the emergency situation (Klein, para. [0028]).

As per claim 5, claim 1 is incorporated and Gersten in view of Klein discloses:  the method further comprising determining the one or more interpreted reactions causing to mislead the physically impaired person (Klein, para. [0028] & [0030]: The system tracks the directions and places the occupants are taking [i.e., the one or more interpreted reactions] and determines unsafe conditions such as bottleneck congestions and dangerous stampede situations. Based on this tracking, the system may direct people with special needs along different paths to different locations. That is the system determines which path or route may be safe/unsafe for the people with special needs based on the occupant’s flow/reactions, and thus help them avoid taking the wrong/misleading path or route).

As per claim 6, claim 1 is incorporated and Gersten in view of Klein discloses: the method further comprising computing a risk level to each physically impaired person based on profile and previous reaction-actions (Gersten, e.g., para. [0100]-[0102]).

As per claim 7, claim 1 is incorporated and Gersten in view of Klein discloses:  wherein configuring devices used by the impaired person to broadcast emergency data along with details of the physically impaired person to trained emergency response team or family members so that they can be assisted accordingly (e.g., Gersten, figs. 3, 13-14 & 18; para. [0052], [0061]-[0062] & [0140]; Klein, para. [0030] & [0054]).

As per claim 8, claim 1 is incorporated and Gersten in view of Klein further discloses: determining the most efficient and safe actions to be undertaken by the physically impaired person (e.g., see Gersten, para. [0082], [0097] & [0101]-[0102]; Klein, para. [0028], [0030]-[0031] & [0060]).

As per claim 9, claim 1 is incorporated and Gersten in view of Klein further discloses: identifying whether the impaired person is alone or with someone (Gersten, para. [0061] & [0103]-[0104]).

As per claim 10, claim 1 is incorporated and Gersten in view of Klein further discloses: comprising establishing trust relationships between the impaired person and those who accompanied them (Gersten, para. [0061] & [0103]-[0104]).

As per claim 11, claim 1 is incorporated and Gersten in view of Klein discloses:  the method being cloud implemented (e.g., Gersten, fig. 23; para. [0151]-[0153], [0158] & [0174]).

System claims 12 and 15 are rejected for the same reasons as corresponding method claims 1 and 5-10 above for having similar limitations and being similar in scope.
 
As per claim 13, claim 12 is incorporated and Gersten in view of Klein discloses: wherein the other people reactions include confused, stressed, panicked, skipping, and hiding (Gersten, para. [0069]; Klein, para. [0030]-[0031] & [0060]), and
further comprising characterizing the determined or predicted reactions of the other people is based on the inferred type of crowd behavior (Gersten, para. [0069] & [0102]; Klein, para. [0028], [0030] & [0060]).

Computer program product claims 16 and 18-20 are rejected for the same reasons as corresponding method claims 1 and 5-10 and system claims 12, 13, and 15 above for having similar limitations and being similar in scope.

Allowable Subject Matter
Claims 2-4, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and by overcoming the objection(s) set forth in this Office action.
As per claims 2-4, 14, and 17, the following is a statement of reasons for the indication of allowable subject matter: The prior arts of record do not expressly teach or render obvious, the combination of the limitations as recited in claims 2-4, 14, and 17 in the context of the claims taken as a whole.

Response to Arguments
Applicant's arguments (Remarks, pages 8-10) filed 04/21/2021 with respect to the rejection of the claims under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues that the combination of Gersten and Klein fails to teach or suggest, “interpreting in real-time the reactions of the other people to one or more physically impaired persons according to a physically impaired person profile; and determining a type and modality of aid services to the physically impaired person according to the interpreting”, as recited in claim 1.
The examiner respectfully disagrees. The examiner maintains that Klein at least in para. [0028] & [0030] discloses “…As each occupant's current location 32 is known (both vertically and horizontally), the security server 24 may track the directions and places the occupants are flowing. Logical rules 84 may thus be executed to ensure safe, orderly, and quick movement. Access to the database 60 of personnel also reveals what occupants require specialized needs, equipment, or pathways. The security server 24 may thus generate the personalized instruction 50 to help ensure a safe and capable rescue. For example, an occupant in a wheelchair may be directed along her personalized evacuation route 54 to a ramp or elevator, based on the current location 32 of the occupant's smartphone 52. Frail occupants may also be directed to an elevator, while more physically able occupants may be directed to a stairwell, all based on the current location 32 of the occupant's smartphone 52 and their profile information 90 in the database 60 of personnel.” Since the system of Klein tracks the current location of both the occupant’s [i.e., the other people] and the occupants with special needs [i.e., one or more physically impaired persons] based on the occupant's smartphone and their profile information in the database of personnel, the particular actions, such as directions and places the occupants are taking, is interpreted under the broadest reasonable interpretation of the claims as “the reactions of the other people to one or more physically impaired persons according to a physically impaired person profile” because based on this tracking the system of Klein would then direct particular occupants [e.g., occupants with special needs] along different evacuation routes. Klein further discloses that based on the tracking, the occupants may receive personalized instructions to ensure their safe and quick movement (see Klein, e.g. para. [0028], [0031] & [0057]), and thus meets the limitation “determining a type and modality of aid services to the physically impaired person according to the interpreting”. The argument is not considered to be persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov